 

Exhibit 10.8

 

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED BACKSTOP COMMON STOCK PURCHASE AGREEMENT

 

This Second Amended and Restated Backstop Common Stock Purchase Agreement (this
“Agreement”), is entered into as of November 23, 2015, by and between Global
Defense & National Security Systems, Inc., a Delaware corporation (the
“Company”), and Global Defense & National Security Holdings LLC, a Delaware
limited liability company (the “Purchaser”). Capitalized terms used and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Stock Purchase Agreement (as defined below).

 

WHEREAS, the Company is a party to (i) that certain Stock Purchase Agreement,
dated as of June 8, 2015 (the “Stock Purchase Agreement”), among the Company,
the Purchaser, STG Group, Inc. (“STG”), the Stockholders named therein and Simon
Lee, as Stockholders’ Representative thereunder, with respect to a proposed
transaction involving the Company and STG as described therein (the
“Transaction”), and (ii) that certain Amended and Restated Backstop Common Stock
Purchase Agreement, dated as of October 17, 2015 (the “First Amended and
Restated Backstop Agreement”), by and between the Company and the Purchaser;

 

WHEREAS, the Purchaser desires to purchase, and the Company desires to sell to
the Purchaser, shares of the common stock of the Company, par value $0.0001 per
share (“Common Stock”), pursuant to the terms and conditions set forth herein;
and

 

WHEREAS, the Company and the Purchaser wish to amend and restate the First
Amended and Restated Backstop Agreement in its entirety as set forth herein.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                 Backstop Purchases. Subject to the terms and conditions
contained in this Agreement, the Company grants the Purchaser the right to
purchase (the “Backstop Purchase”) 1,030,103 shares of Common Stock from the
Company, at a purchase price of $10.63 per share (the “Per Share Purchase
Price”), payable by the Purchaser by wire transfer of immediately available
funds at the closing of the Transaction (the “Closing”). The purchase right
provided in this Agreement can only be exercised only in the event, and to the
extent, that the Company determines that it will not meet the Threshold Cash
Amount (as defined below). The term “Threshold Cash Amount” means Twenty Million
Dollars ($20,000,000) in cash available to the Company from (1) the Trust Fund,
following the payment in full to the Company’s stockholders who have requested
to be redeemed in connection with the Closing, and (2) the payment of any
aggregate purchase price for the Backstop Purchase. For the avoidance of doubt,
any purchase of shares of Common Stock pursuant to this Section shall be at the
Purchaser’s sole discretion.

 

2.                  Closing.

 

(a)         Purchase Price. At the Closing, the Purchaser shall deliver to the
Company the Per Share Purchase Price for all of the shares being purchased by
the Purchaser.

 

(b)         Certificates. At the Closing, the Company shall deliver to the
Purchaser the shares purchased by the Purchaser pursuant to the Backstop
Purchase (the “Shares”).

 

(c)         Legend. Each certificate evidencing the Shares and each certificate
issued in exchange for or upon the transfer of any Shares shall be stamped or
otherwise imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR UNLESS SUCH REGISTRATION IS NOT
REQUIRED IN THE OPINION OF COUNSEL FOR THE COMPANY.”

 

 

 

 

(d)         Registration Rights.  At the Closing, the Company and the Purchaser
shall enter into an amendment to that certain Registration Rights Agreement,
dated as of October 23, 2013, by and between the Company and the Purchaser, to
provide that the Shares shall be considered “Registrable Securities” as defined
therein.

 

(e)          Mutual Closing Conditions. The obligations of each party hereto to
purchase shares of Common Stock under this Agreement shall be subject to the
fulfillment, at or prior to the Closing, of each of the following conditions:

 

(i)           The Transaction shall be consummated concurrently with or
immediately following the purchase of the Shares.

 

(ii)          The representations and warranties of the other party in this
Agreement shall have been true and correct as of the date hereof and shall be
true and correct as of the Closing with the same effect as though such
representations and warranties had been made on and as of such date (other than
any such representation or warranty that is made by its terms as of a specified
date, which shall be true and correct as of such specified date).

 

(iii)         No order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase of the Shares.

 

3.                  Representations and Warranties of the Purchaser.  The
Purchaser represents and warrants to the Company as follows:

 

(a)          Organization and Good Standing. The Purchaser is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Delaware.

 

(b)          Power and Authority; Enforceability. This Agreement constitutes the
legal, valid, and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms. The Purchaser has full entity power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The Purchaser has taken all actions necessary to authorize the
execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby. This
Agreement has been duly authorized, executed and delivered by the Purchaser.

 

(c)          Investment Representations.

 

(i)           The Purchaser is an “accredited investor” as defined in Rule 501
of Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).

 

(ii)          The Purchaser has received, has thoroughly read, is familiar with
and understands the contents of this Agreement.

 

(iii)         The Purchaser hereby acknowledges that an investment in the Shares
involves certain significant risks. The Purchaser acknowledges that there is a
substantial risk that it will lose all or a portion of its investment and that
it is financially capable of bearing the risk of such investment for an
indefinite period of time. The Purchaser has no need for liquidity in its
investment in the Shares for the foreseeable future and is able to bear the risk
of that investment for an indefinite period. The Purchaser’s present financial
condition is such that the Purchaser is under no present or contemplated future
need to dispose of any portion of the Shares purchased hereby to satisfy any
existing or contemplated undertaking, need or indebtedness. The Purchaser’s
overall commitment to investments which are not readily marketable is not
disproportionate to its net worth and the investment in the Company will not
cause such overall commitment to become excessive.

 

 2 

 

 

(iv)         The Purchaser acknowledges that the Shares have not been registered
under the Securities Act, or any state securities act, and are being sold on the
basis of exemptions from registration under the Securities Act and applicable
state securities acts. Reliance on such exemptions, where applicable, is
predicated in part on the accuracy of the Purchaser’s representations and
warranties set forth herein. The Purchaser acknowledges and hereby agrees that
the Shares will not be transferable under any circumstances unless the Shares
are registered in accordance with federal and state securities laws or the
Purchaser finds and complies with an available exemption under such laws.
Accordingly, the Purchaser hereby acknowledges that there can be no assurance
that it will be able to liquidate its investment in the Company.

 

(v)          There are substantial risk factors pertaining to an investment in
the Company. The Purchaser acknowledges that it has read the information set
forth above regarding certain of such risks and is familiar with the nature and
scope of all such risks, including, without limitation, risks arising from the
fact that the Company is an entity with limited operating history and financial
resources; and the Purchaser is fully able to bear the economic risks of such
investment for an indefinite period, and can afford a complete loss thereof.

 

(vi)         The Purchaser has been given the opportunity to (i) ask questions
of and receive answers from the Company and its designated representatives
concerning the terms and conditions of the purchase of the Shares, the Company
and the business and financial condition of the Company and (ii) obtain any
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to assist the Purchaser in
evaluating the advisability of the purchase of the Shares and an investment in
the Company. The Purchaser further represents and warrants that, prior to
signing this Agreement, it has asked such questions, received such answers and
obtained such information as it has deemed necessary or advisable to evaluate
the merits and risks of the purchase of the Shares and an investment in the
Company. The Purchaser is not relying on any oral representation made by any
person as to the Company or its operations, financial condition or prospects.

 

(vii)        The Purchaser understands that no federal, state or other
governmental authority has made any recommendation, findings or determination
relating to the merits of an investment in the Company.

 

(viii)       The Purchaser acknowledges that neither the Company, nor any of its
officers, directors, employees, agents or affiliates has made any representation
or warranty, express or implied, regarding the Company, the Shares or otherwise,
other than the representations and warranties set forth herein.

 

(ix)          The Purchaser acknowledges its obligations under the Securities
Act, and the rules and regulations promulgated thereunder, with respect to the
treatment of non-public information relating to the Company.

 

4.                 Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser as follows:

 

(a)          Organization. The Company is a corporation duly organized and
validly existing under the laws of the State of Delaware.

 

(b)          Power and Authority; Enforceability. This Agreement constitutes the
legal, valid, and binding obligation of the Company, enforceable against the
Company in accordance with its terms. The Company has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
The Company has taken all actions necessary to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated hereby. This Agreement has
been duly authorized, executed, and delivered by the Company.

 

 3 

 

 

(c)          No Violation; Necessary Approvals. Neither the execution and
delivery of this Agreement by the Company, nor the consummation or performance
by the Company of any of the transactions contemplated hereby, will: (i) with or
without notice or lapse of time, constitute, create or result in a breach or
violation of, default under, loss of benefit or right under, termination,
cancellation, suspension or modification of, or acceleration of performance of
any obligation required under any (A) law (statutory, common or otherwise),
constitution, ordinance, rule, regulation, executive order or other similar
authority enacted, adopted, promulgated or applied by any legislature, agency,
bureau, branch, department, division, commission, court, tribunal or other
similar recognized organization or body of any federal, state, county,
municipal, local or foreign government or other similar recognized organization
or body exercising similar powers or authority (collectively, “Law”), (B) order,
ruling, decision, award, judgment, injunction or other similar determination or
finding by, before or under the supervision of any governmental authority or
arbitrator (collectively, “Order”), (C) contract or agreement, (D) permit,
license, certificate, waiver, filing, notice or authorization (collectively,
“Permit”) to which the Company is a party or by which it is bound or any of its
assets are subject, or (E) any provision of the Company’s organizational
documents as in effect at the Closing, (ii) result in the imposition of any
lien, claim or encumbrance upon any assets owned by the Company; (iii) require
any consent, approval, notification, waiver, or other similar action under any
contract or agreement or organizational document to which the Company is a party
or by which it is bound (other than receipt of the Restated Certificate
Approval); or (iv) require any Permit under any Law or Order other than
(A) required filings, if any, with the Securities and Exchange Commission and
(B) notifications or other filings with state or federal regulatory agencies
after the Closing that are necessary or convenient and do not require approval
of the agency as a condition to the validity of the transactions contemplated
hereunder; or (v) trigger any rights of first refusal, preemptive or
preferential purchase or similar rights with respect to any of the Shares.

  

(d)          Authorization of the Shares. The Shares have been duly authorized,
and when issued in accordance with this Agreement, will be duly and validly
issued, fully paid and non-assessable and will be free and clear of all liens,
claims or encumbrances, other than (A) transfer restrictions hereunder, (B)
transfer restrictions under federal and state securities laws, and (C) liens,
claims or encumbrances imposed due to the actions of the Purchaser.

 

5.                  Termination.

 

This Agreement may be terminated at any time prior to the Closing:

 

(a)           by mutual written consent of the Company and the Purchaser; or

 

(b)           automatically upon any termination of the Stock Purchase
Agreement.

 

In the event of any termination of this Agreement pursuant to this Section 5,
this Agreement shall forthwith become null and void and have no effect, without
any liability on the part of the Purchaser or the Company and their respective
directors, officers, employees, partners, managers, members, or stockholders and
all rights and obligations of each party shall cease; provided, however, that
nothing contained in this Section 5 shall relieve either party from liabilities
or damages arising out of any fraud or willful breach by such party of any of
its representations, warranties, covenants or agreements contained in this
Agreement.

 

6.                  General Provisions.

 

(a)          Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the Closing.

 

(b)          Entire Agreement.  This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

(c)          Successors.  All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors.

 

(d)          Assignments. Neither party hereto may assign either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other party.

 

(e)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.

 

 4 

 

 

(f)           Headings. The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

(g)          Governing Law. This Agreement, the entire relationship of the
parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Delaware,
without giving effect to its choice of laws principles.

 

(h)          Waiver of Jury Trial.  The parties hereto hereby waive any right to
a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.

 

(i)           Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 

(j)           Severability. The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to either party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(k)          Expenses. Except as otherwise expressly provided in this Agreement
or in the definitive documents for the Transaction, each party hereto will bear
its own costs and expenses incurred in connection with the preparation,
execution and performance of this Agreement and the consummation of the
transactions contemplated hereby.

 

(m)         Waiver. No waiver by either party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(n)          Further Assurances. The parties hereto shall execute and deliver
such additional documents and take such additional actions as either party
reasonably may deem to be practical and necessary in order to consummate the
purchase and sale of Common Stock as contemplated by this Agreement.

 

 5 

 

 

(o)          Trust Fund Waiver. Reference is made to the final prospectus of the
Company dated October 24, 2013 (File No. 333-191195) (the “Prospectus”). The
Purchaser warrants and represents that it has read the Prospectus and
understands that Company has established the Trust Fund containing the proceeds
of the IPO initially in the amount of at least Seventy-Two Million Seven Hundred
Ninety-Five Thousand Dollars ($72,795,000) for the benefit of the Company’s
public stockholders and certain other parties (including the underwriters of the
IPO) and that the Company may disburse monies from the Trust Fund, including any
proceeds therefrom, only as provided in the Prospectus. For and in consideration
of the Company agreeing to enter into this Agreement, the Purchaser agrees that,
notwithstanding any provisions contained in this Agreement, the Purchaser does
not now have, and shall not at any time prior to the Closing have, any claim to,
or make any claim against, the Trust Fund, any asset contained therein or any
Additional Person, regardless of whether such claim arises as a result of, in
connection with or relating in any way to, the business relationship between STG
or any of its Subsidiaries, on the one hand, and the Company, on the other hand,
this Agreement or any other agreement or any other matter, and regardless of
whether such claim arises based on contract, tort, equity or any other theory of
legal liability. The Purchaser (for itself and on behalf of its Affiliates and
direct and indirect subsidiaries and stockholders, and its and their respective
successors and assigns, and any Person claiming by or through the Purchaser)
hereby irrevocably waives any and all rights, titles, interests and claims of
any kind that the Purchaser may have, now or in the future (in each case,
however, prior to the consummation of a business combination), and shall not
take any action or suit, make any claim or demand or seek recovery of any
Liability or recourse against, the Trust Fund or any Additional Person for any
reason whatsoever in respect thereof. The Purchaser agrees and acknowledges that
such irrevocable waiver is material to this Agreement and specifically relied
upon by the Company to induce it to enter into this Agreement. The Purchaser
further intends and understands such waiver to be valid, binding and enforceable
under applicable Law. To the extent that the Purchaser commences any action or
Proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Company or any Additional Person, which Proceeding seeks,
in whole or in part, monetary relief against the Company or any Additional
Person, the Purchaser hereby acknowledges and agrees that the Purchaser’s sole
remedy shall be against the Company’s funds held outside of the Trust Fund and
that such claim shall not permit the Purchaser (or any party claiming on the
Purchaser’s behalf or in lieu of the Purchaser) to have any claim against any
Additional Person or the Trust Fund or any amounts contained therein. In the
event that the Purchaser commences any action or Proceeding based upon, in
connection with, relating to or arising out of any matter relating to the
Company or any Additional Person, which Proceeding seeks, in whole or in part,
relief against the Trust Fund, the Company’s public stockholders or any
Additional Person, whether in the form of money damages or injunctive relief,
the Company shall be entitled to recover from the Purchaser the associated legal
fees and costs in connection with any such action, in the event the Company
prevails in such action or Proceeding.

 

[Signature page follows] 

 

 6 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 



  COMPANY:         GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.         By:
/s/ Frederic Cassis     Name: Frederic Cassis     Title:  Secretary

 



    PURCHASER:         GLOBAL DEFENSE & NATIONAL SECURITY HOLDINGS LLC          
By: Black Marlin Ltd, its Manager           By: /s/ Damian Perl     Name: Damian
Perl     Title:  Manager

 



[Signature Page to Second Amended & Restated Backstop Common Stock Purchase
Agreement]

 



 

